Title: From John Adams to Thomas McKean, 6 July 1815
From: Adams, John
To: McKean, Thomas



Dear Sir
Quincy July 6. 1815

Your friendly letter of the first of this memorable month; bearing in the hand writing, the sentiments and the arrangement every mark of undecayed Vigour of mind and body: while it delights me in every other View mortifies me by a comparison with my own quivering Infirmities which make it painful and difficult for me to write.
The History of Mankind, as far as We can race it, is full of Wonders; And the greatest Wonder of all: is the total destruction of all the Monuments and Memorials by which We could have formed a correct and impartial Judgment of Characters and Events.
The present question before the human Race, that great Democratical Trybunal; is whether the Jus divinum, is in Men or in Magistrates? in human Nature, or in instituted offices? in human Understanding, or in holy Oil? in good sense and sound Morality,? or in crowns, scepters Crosses and Episcopal and presbyterian ordination?
When and where shall We date the Commencement of these struggles? I fear it must be from the death of Abel. But to leap over all former Ages and Nations. Shall We begin with Constantine and the Counsell of Nice? With Clovis? With the Crusades? With the Wars of the Hussites? With Luther? With Charles 5th.? Louis 14th? Shall We recollect the Waldenses, the Powder Plott, the Irish Massacre? St Bartholomews day, Robespierre? Or Equality? the Duke of Orleans, or his Predecessor the Regent of France and his Mississippi Bubble? Shall We come down to Napoleon and the grand Counsell at Vienna?
These are all “Bubbles on the Sea of Matter lost.” The question is still before the democratical Trybunal of the human Race. Is the Court, as yet, sufficiently enlightened to give a Verdict and Judgment according to Law?
Will the Verdict be, in favour of Zinzindorph? or Sweedenburg? or Whitefield or Westley, or Hopkins? or Priestly? or Voltaire? Phylosophy and Religion will still move with Politicks; and both like matter, are infinitely divisible. As We Mariners say “I can yet see no blue sky.”
Your Parrallel, between John and J. Q. is amuzing enough. Whether it will continue a step,  or two farther, is a question before the democratical Trybunal, and there I leave it. But I have a Presentiment, that if it should be protracted for a leap or two, it will end in a perfect Resemblance, of disgrace, contempt and neglect.
Mr Madisons Administration has proved great points, long disputed in Europe and America.
1. He has proved that an Administration, under our present Constitution can declare War.
2. That it can make Peace.
3. That Money or no Money; Government or no Government, G. Britain can never conquer this Country or any considerable part of it.
4. That our officers and Men by Land are equal to any from Spain and Portugal
5. that our transalliganian States, in Patriotism, Bravery Enterprize and Perseverance are at least equal to any in the Union
6. That our Navy, is equal, Celeris paribus to any that ever floated on the Ocean.
In a few minutes, I shall be elevated to your honourable Rank of an Octogenarian. Mean time I am as I have been for forty years and more I your Friend

John Adams